

LOCK-UP AGREEMENT
 
This LOCK-UP AGREEMENT (this “Agreement”), dated as of November 8, 2011, is made
by and between TOP GEAR INC., a corporation organized under the laws of Delaware
(the “Company”), and JOSHUA THOMPSON (the “Holder”). The Company and the Holder
are referred to herein individually as a “Party” and collectively as the
“Parties.”
 
RECITALS:
 
WHEREAS, the Company is offering (the “Offering”) to sell to certain investors
(the “Investors”), upon the terms and conditions set forth in that certain
Subscription Agreement, dated as of November 8, 2011, by and among the Company
and the Investors (the “Subscription Agreement”), (i) the Shares (as defined in
the Subscription Agreement) and (ii) the Warrants (as defined in the
Subscription Agreement) which will be exercisable to purchase Warrant Shares (as
defined in the Subscription Agreement) in accordance with the terms of the
Warrants;
 
WHEREAS, as a condition to the Closing (as defined in the Subscription
Agreement) of the Offering and as an inducement to the Investors to enter into
the Subscription Agreement, the Holder understands that the Investors have
required, and the Company has agreed to obtain on behalf of the Investors, an
agreement from the Holder to refrain from disposing any of the Holder’s Shares
(as defined below) for a period of eighteen (18) months from the Closing Date
(as may be extended hereunder, the “Restricted Period”); and
 
WHEREAS, capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the Subscription Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises, and the covenants,
representations and warranties set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
accepted, the Parties, intending to be legally bound, hereby agree as follows:
 
1.           Restricted Actions.  The Holder agrees that, during the Restricted
Period, the Holder will not (a) sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to purchase, make any short sale or
otherwise dispose of or agree to dispose of, directly or indirectly, any of the
Holder’s Shares, or establish or increase a put equivalent position or liquidate
or decrease a call equivalent position within the meaning of Section 16 of the
Exchange Act and the rules and regulations of the Securities and Exchange
Commission promulgated thereunder with respect to any of the Holder’s Shares, or
(b) enter into any swap or other arrangement that transfers to another, in whole
or in part, any of the economic consequences of ownership of any of the Holder’s
Shares, whether any such transaction is to be settled by delivery of such
securities, in case or otherwise (the “Restricted Actions”).  The Restricted
Actions are expressly agreed to preclude the Holder and any of its Affiliates
and any Person in privity with the Holder from engaging in any hedging or other
transaction which is designed to or which reasonably could be expected to lead
to or result in a sale or disposition of the Holder’s Shares even if the
Holder’s Shares would be disposed of by someone other than the Holder, including
any short sale or any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to any of the Holder’s Shares
or with respect to any security that includes, relates to, or derives any
significant part of its value from the Holder’s Shares.  This Section 1 shall
not apply to the exercise of options or warrants or the conversion of a security
outstanding as of the date hereof; provided, however, that the Holder agrees
that this Section 1 shall apply to any securities issued by the Company to the
Holder upon such an exercise or conversion.  The restrictions on transfer
described in this Agreement are in addition to and cumulative with any other
restrictions on transfer otherwise agreed to by the Holder or to which the
Holder is subject to by applicable Law.  For purposes of this Agreement,
“Holder’s Shares” means: (x) all shares of Common Stock owned directly or
indirectly by the Holder (including holding as a custodian) or with respect to
which the Holder has beneficial ownership within the rules and regulations of
the SEC and (y) all options or warrants to purchase shares of Common Stock or
other securities convertible into or exercisable or exchangeable for shares of
Common Stock owned directly or indirectly by the Holder (including holding as a
custodian) or with respect to which the Holder has beneficial ownership within
the rules and regulations of the SEC.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Dispositions Not Deemed Restricted Actions.  Notwithstanding
Section 1 hereof, the Holder may, at any time and from time to time during the
Restricted Period, transfer the Holder’s Shares (a) as bona fide gifts or
transfers by will or intestacy, (b) to any trust for the direct or indirect
benefit of the Holder or the Immediate Family of the Holder, provided that any
such transfer shall not involve a disposition for value, or (c) to a partnership
which is the general partner of a partnership of which the Holder is a general
partner, provided, that, in the case of any gift or transfer described in
clauses (a), (b) or (c), each donee or transferee agrees in writing to be bound
by the terms and conditions contained herein in the same manner as such terms
and conditions apply to the Holder.  For purposes of this Agreement, “Immediate
Family” shall mean spouse, domestic partner, lineal descendant (including
adopted children), father, mother, brother or sister of the transferor, as well
as any non-profit organization or charitable organization.
 
3.           Extension of Restricted Period.  If (a) the Company issues an
earnings release or material news or a material event relating to the Company
occurs during the last seventeen (17) days of the Restricted Period, or (b)
prior to the expiration of the Restricted Period, the Company announces that it
will release earnings results during the sixteen (16)-day period beginning on
the last day of the Restricted Period, the Restricted Period shall be extended
until the expiration of the eighteen (18)-day period beginning on the issuance
of the earnings release or the occurrence of the material news or material
event.
 
4.           Ownership. The Holder now has, and, except as contemplated by
clauses (a), (b) and (c) of Section 2, for the duration of the Restricted Period
will have, good and marketable title to the Holder’s Shares, free and clear of
all liens, encumbrances, and claims whatsoever.  During the Restricted Period,
the Holder shall retain all rights of ownership in the Holder’s Shares,
including, without limitation, voting rights and the right to receive any
dividends that may be declared in respect thereof, except as otherwise provided
in the Transaction Documents whereby any benefits, rights, title or otherwise
shall inure to the Investors.
 
 
2

--------------------------------------------------------------------------------

 

5.           Company and Transfer Agent. The Company is hereby authorized and
required to disclose the existence of this Agreement to its transfer agent. The
Company and its transfer agent are hereby authorized and required to decline to
make any transfer of the Holder’s Shares if such transfer would constitute a
violation or breach of this Agreement and/or the Subscription Agreement.  The
Holder also agrees and consents to the entry of stop transfer instructions with
the Company’s transfer agent and registrar against the transfer of the Holder’s
Shares except in compliance with this Agreement.
 
6.           Miscellaneous.
 
(a)           Notices.  All notices, demands, consents, requests, instructions
and other communications to be given or delivered or permitted under or by
reason of the provisions of this Agreement or in connection with the
transactions contemplated hereby shall be in writing and shall be deemed to be
delivered and received by the intended recipient as follows: (i) if personally
delivered, on the Business Day of such delivery (as evidenced by the receipt of
the personal delivery service), (ii) if mailed certified or registered mail
return receipt requested, two (2) Business Days after being mailed, (iii) if
delivered by overnight courier (with all charges having been prepaid), on the
Business Day of such delivery (as evidenced by the receipt of the overnight
courier service of recognized standing), or (iv) if delivered by facsimile
transmission or other electronic means, including email, on the Business Day of
such delivery if sent by 6:00 p.m. in the time zone of the recipient, or if sent
after that time, on the next succeeding Business Day.  If any notice, demand,
consent, request, instruction or other communication cannot be delivered because
of a changed address of which no notice was given (in accordance with this
Section 6(a)), or the refusal to accept same, the notice, demand, consent,
request, instruction or other communication shall be deemed received on the
second business day the notice is sent (as evidenced by a sworn affidavit of the
sender).  All such notices, demands, consents, requests, instructions and other
communications will be sent to the following addresses or facsimile numbers as
applicable:
 
If to the Company, to:
 
LY Retail LLC d/b/a Luxeyard.com
   
4063 Glencoe Avenue, Suite A
   
Marina Del Rey, California 90292
   
Attention: Braden Richter, Chief Executive Officer
   
Telephone No.: 323-855-7044
   
Facsimile No.:                                                     
     
With copies to:
 
Anslow & Jaclin, LLP
   
195 Route 9 South, Suite 204
   
Manalapan, New Jersey 07726
   
Attention: Richard I Anslow, Esq.
   
Telephone No.: 732-409-1212
   
Facsimile No.: 732-577-1188
     
If to the Holder:
 
The address set forth on the signature page hereto.
     

(b)           Rights of Investors.  The Company and the Holder acknowledge that
this Agreement is being entered into for the benefit of the Investors and may be
enforced by the Investors.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           Waiver.  The rights and remedies of the Parties are cumulative and
not alternative.  Neither the failure nor any delay by any Party in exercising
any right, power, or privilege under this Agreement or the documents referred to
in this Agreement will operate as a waiver of such right, power, or privilege,
and no single or partial exercise of any such right, power, or privilege will
preclude any other or further exercise of such right, power, or privilege or the
exercise of any other right, power, or privilege.  The Company may not waive any
right, power, or privilege hereunder without the prior written consent of the
Investors.
 
(d)           Entire Agreement and Modification.  This Agreement supersedes all
prior agreements between the Parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the Parties with
respect to its subject matter.  This Agreement may not be amended except by a
written agreement executed by the Investors and the Party against whom the
enforcement of such amendment is sought.
 
(e)           Assignments, Successors, and No Third-Party Rights.  No Party may
assign any of its rights under this Agreement without the prior consent of the
other Parties.  Subject to the preceding sentence, this Agreement will apply to,
be binding in all respects upon, and inure to the benefit of and be enforceable
by the respective successors and permitted assigns of the Parties.  Except as
set forth in this Section 6, nothing expressed or referred to in this Agreement
will be construed to give any Person other than the Parties any legal or
equitable right, remedy, or claim under or with respect to this Agreement or any
provision of this Agreement.
 
(f)           Further Assurances.  The Parties agree (i) to furnish upon request
to each other such further information, (ii) to execute and deliver to each
other such other documents, and (iii) to do such other acts and things, all as
the other Parties may reasonably request for the purpose of carrying out the
intent of this Agreement and the documents referred to in this Agreement.
 
(g)           Severability.  If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect.  Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
 
(h)           Section Headings.  The headings of Articles and Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation.  All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement, unless the context
indicates otherwise.
 

 
4

--------------------------------------------------------------------------------

 

(i)           Construction.  The Parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.  Any reference to any federal, state, local,
or foreign statute or Law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires
otherwise.  Unless otherwise expressly provided, the word “including” shall mean
including without limitation.  The Parties intend that each representation,
warranty, and covenant contained herein shall have independent significance.  If
any Party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the Party has not breached shall not
detract from or mitigate the fact that the Party is in breach of such
representation, warranty, or covenant.  All words used in this Agreement will be
construed to be of such gender or number as the circumstances require.
 
(j)           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
(k)           Specific Performance.  Each of the Parties acknowledges and agrees
that the other Parties would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached.  Accordingly, each of the Parties agrees that
the other Parties shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof in any action instituted in any
court of the U.S. or any state thereof having jurisdiction over the Parties and
the matter, in addition to any other remedy to which they may be entitled, at
Law or in equity.
 
(l)           Governing Law; Submission to Jurisdiction.  This Agreement shall
be governed by and construed in accordance with the Laws of the State of Texas,
without regard to conflicts of Laws principles.  Each of the Parties submits to
the jurisdiction of any state or federal court sitting in the State of Texas, in
any action or proceeding arising out of or relating to this Agreement and agrees
that all claims in respect of the action or proceeding may be heard and
determined in any such court.  Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety, or other security that might be required of any other
Party with respect thereto.  Any Party may make service on any other Party by
sending or delivering a copy of the process to the Party to be served.  Nothing
in this Section 6(l), however, shall affect the right of any Party to serve
legal process in any other manner permitted by Law or at equity.  Each Party
agrees that a final judgment in any action or proceeding so brought shall be
conclusive and may be enforced by suit on the judgment or in any other manner
provided by Law or at equity.
 
[Signatures follow on Next Page]

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first above written.
 

 
/s/ Joshua Thompson
 
JOSHUA THOMPSON
     
Address for notice:
 
827 Cedar Street, Apt. A
 
Santa Monica, CA 90405
 
 
 
 
     
TOP GEAR INC.
     
By:
/s/ Braden Richter
   
Name:
Braden Richter
   
Title:
President and Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 